DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, 1. a PNA number of 2; 2. alginate polymer (as recited in claim 4); 3. formula II (as recited in claim 11);  4. the second first PNA recited in claim 17);  5. a first probe head comprising a thiol moiety (as recited in the ninth first probe head  moiety listed in claim 19) and a second probe head comprising a coumarin moiety (as recited in the first second probe head moiety listed in claim 19); 6. the first recited first PNA of claim 21; 7. the first recited second PNA of claim 22; and 8. fluorescent signal (as recited in claim 25). in the reply filed on 12/6/2021 is acknowledged. The response states, “Claims 1-7, 11-19, 21- 23, and 25 read on the elected species.”
Claims 9, 20, 24, 26-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions or species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/2021.
Priority
	The instant application  was filed 05/29/2020  and claims priority from provisional application 62854475, filed 05/30/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2020, 12/14/2020, 2/8/2021, 12/6/2021 is being considered by the examiner.  The references cited by applicants in the information disclosure statement filed March 1, 2007 have been made of record.  The Examiner has considered the numerous references to the extent that each was provided.  
While the statement filed does not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory.  Furthermore, 37 CFR 1.97 and 1.98 does not require that the information be material; rather, they allow for submission of information regardless of its pertinence to the claimed invention.  Also, there is no requirement to explain the materiality of the submitted references.  However, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure.  Penn Yan Boats, Inc. v. Sea Lark Boats Inc.  359 F. Supp. 948, (S.D. Fla. 1972).
Applicant is advised that the MPEP states the following with respect to large information disclosure statements:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  MPEP § 609.04(a)(III).

            This statement is in accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find “a needle in a haystack” is Id. at 1888.  This case presented a situation where the disclosure was in excess 500 references.  Id.
The MPEP provides more support for this position.  In a subsection entitled “Aids to Compliance with Duty of Disclosure,” item thirteen states:
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant information and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of the most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats Inc.  359 F. Supp. 948, (S.D. Fla. 1972).  See also MPEP § 2004.

Therefore, it is recommended that if any information that has been cited by Applicants in the previous disclosure statement is known to be material for patentability as defined by 37CFR 1.56, applicant should present a concise statement as to the relevance of that/those particular documents therein cited.
Drawings
The petition decision of 5/27/2021 indicates the petition for color drawing has been dismissed.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is dependent from claim 1 and requires, “wherein the first PNA is a hairpin PNA comprising a third probe head; and further wherein the third probe head produces a detectable signal upon the hairpin PNA binding to the analyte.”  Claim 1 does not require a first, second or third Probe head.  Thus the metes and bounds of what is required is unclear.  Further the claim provides no indication of how the binding of the PNA with a third head structure provides for a detectable signal.  Thus the metes and bounds of the claim are unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10, 16  is/are rejected under 35 U.S.C. 102(a)(1)/ 102 (a)(2) as being anticipated by Mahmood (WO2014/093934).
With regards to claim1, Mahmood teaches a device comprising microneedles for detecting nucleic acids, the needles being coated with a polymer and polynucleotide nucleic acids including PNA.(claims, 0026, 0029, 0050-0051m 0056-0057, figure 1).
With regards to claim 2, Mahmood teaches a second probe of polynucleotide, which can be a PNA (00103, claims, 0026, 0029, 0050-0051m 0056-0057, figure 1), 
With regards to claim 3 and 4, Mahmood teaches the  microneedles comprise or are coated with hyaluronic acid, dextran, dextrin, etc. (0077).
	With regards to claim 6-7, Mahmood teaches the probe is attached via a linker.  (claim 15).  
With regards to claim 8, 10, Mahmood teaches a thiol linker  which is cleavable (00161). 
	With regards to claims 16, Mahmood teaches the biomarkers can be miRNA. (0067)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood (WO2014/093934) and Gill (USPGUB 20080213461).
With regards to claim1, Mahmood teaches a device comprising microneedles for detecting nucleic acids, the needles being coated with a polymer and polynucleotide nucleic acids including PNA.(claims, 0026, 0029, 0050-0051m 0056-0057, figure 1).
With regards to claim 2, Mahmood teaches a second probe of polynucleotide, which can be a PNA (00103, claims, 0026, 0029, 0050-0051m 0056-0057, figure 1), 
With regards to claim 3 and 4, Mahmood teaches the  microneedles comprise or are coated with hyaluronic acid, dextran, dextrin, etc. (0077).
While Mahmood teaches microneedles comprise or are coated with hyaluronic acid, dextran, dextrin, etc. (0077),  Mahmood does not specifically teach microneedles coated in alginate.

Therefore it would have been prima facie obvious to one or ordinary skill in the art prior to the effective filing date of the claims to substitute alginate for the coating of Mahmood.  The artisan would be motivated as Gill teaches alginate is a viscosity 
	With regards to claim 6-7, Mahmood teaches the probe is attached via a linker.  (claim 15).  
With regards to claim 8, 10, Mahmood teaches a thiol linker  which is cleavable (00161). 
With regards to claims 16, Mahmood teaches the biomarkers can be miRNA. (0	067)
Claims 12-15, 18, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood (WO2014/093934) and Gill (USOGOUB 20080213461) as applied to claims 1-8, 10, 16 above, and further in view of Sayers ( Chemical Science (2018) volume 9, page 896, published online Nov 22, 2017).
Claims 12-15 require PNA probes comprising PNA thus the claims allow for inclusion of additional elements including bases.
The teachings of Mahmood and Gill are set forth above.  While Mahmood and Gill suggest detection of nucleic acids by PNA, they do not specifically teach the use of two PNA that are labeled.
However, Sayers teaches

    PNG
    media_image1.png
    466
    707
    media_image1.png
    Greyscale

Sayers teaches, “we have developed a rapid and chemoselective PNA-templated selenocystine–selenoester peptide ligation reaction. We have shown that under highly dilute conditions, the reaction does not proceed in the absence of the PNA template and is therefore facilitated by the sequence-specific hybridisation of the PNA tags. The pseudo-first order rate constant of the ligation reaction was calculated to be 5.3  102
S 1 which, to our knowledge, represents the fastest peptide ligation method reported to date.30 We also demonstrate that selenocystine can be converted to a native alanine residue following the templated reactions, which is an important asset for the application of this reaction in templated synthesis of peptide libraries or hairpin loops.35–37 This novel templated ligation technology was showcased through the rapid detection of 
	Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use of the method of Sayers including first and second PNA comprising 5-8 nucleotides  in the method of Mahmood and Sayers.  The artisan would be motivated as Sayers teaches it its fast and inexpensive.  The artisan would have a reasonable expectation of success as the artisan is merely using a art accepted method of MiRNA detection via PNA.
	With regards to claim 18, Sayers teaches, “selenocystine–selenoester.”
With regards to claim 23, 
With regards to claim 25, Sayers teaches the ligated product has PUTC (shceme 4).  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood (WO2014/093934) and Gill (USOGOUB 20080213461) as applied to claims 1-8, 10, 16 above, and further in view of Bergsma (US20170306399).

However, Bergsma teaches a sequence comparing the PNA of claim 17 (SEQ ID NO 558).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claim to use a PNA of SEQ ID NO 558 of Bergsma.  The artisan would be motivated to identify where exon 13 is differentially spliced or expressed in different tissues.  The artisan would have a reasonable expectation of success as the artisan is merely using a PNA of a known nucleic acid sequence.  
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood (WO2014/093934), Gill (USOGOUB 20080213461) , Sayers ( Chemical Science (2018) volume 9, page 896, published online Nov 22, 2017) as applied to claims 12-15, 18, 25 above, and further in view of Ehrich (US20130130923).
The teachings of Mahmood, Gill, Sayers  are set forth above.  While Mahmood, Gill, Sayers suggest detection of nucleic acids by PNA,via linkage but do not specifically teach thiol and coumarin
However, Ehrich teaches, “2FH21F_01_065 21 33853850 F C 85 1 155946088 F T 85 CATTCTCCATAAA GAATTCCCTGTAT TATCATCTGGATCTCAA CACTATC CATCTGG “(table 4a)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claim to use a PNA of Ehrich.  The artisan .  
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood (WO2014/093934), Gill (USOGOUB 20080213461) , Sayers ( Chemical Science (2018) volume 9, page 896, published online Nov 22, 2017) as applied to claims 12-15, 18, 25 above, and further in view of Razga (WO2017065696).
The teachings of Mahmood, Gill, Sayers  are set forth above.  While Mahmood, Gill, Sayers suggest detection of nucleic acids by PNA,via linkage but do not specifically teach thiol and coumarin
However, Razga teaches, “5' ttatgat cagcagcatg attcctatag tcaaaaccag cagtcctatc attcacaaag ggaaaactac agccaccaca cacaagatat gccctgcatc caagcccaat atagcccttc ccctccaggt tccagttata cggcgcagac atacagctcg gaatacacca cggagatcat gaaccccgac tacaccaagc tgaccatgga ccttggcagc actgagatca cggctacagc” (example 6
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claim to use a PNA of Razga.  The artisan would be motivated to identify where the complement to Ragza sequence is differentially expressed in different tissues.  The artisan would have a reasonable expectation of success as the artisan is merely using a PNA of a known nucleic acid sequence.  
Claim 1-4, 6-8, 10, 16, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood (WO2014/093934) and Armitage (Biochemistry 1998) volume 37, pages 9417-9425) 
The recitation of a third probe head is indefinite as neither claim 1 or claim 23 require a first or second probe head.  Thus the broadest reasonable interpretation is the claim require anything that will allow detection when a target nucleic is hybridized to a hairpin PNA.  
With regards to claim1, Mahmood teaches a device comprising microneedles for detecting nucleic acids, the needles being coated with a polymer and polynucleotide nucleic acids including PNA.(claims, 0026, 0029, 0050-0051m 0056-0057, figure 1).
With regards to claim 2, Mahmood teaches a second probe of polynucleotide, which can be a PNA (00103, claims, 0026, 0029, 0050-0051m 0056-0057, figure 1), 
With regards to claim 3 and 4, Mahmood teaches the  microneedles comprise or are coated with hyaluronic acid, dextran, dextrin, etc. (0077).
While Mahmood teaches microneedles comprise or are coated with hyaluronic acid, dextran, dextrin, etc. (0077),  Mahmood does not specifically teach THE PNA probes are hairpins.
However, Armitage teaches  hairpin nucleic acid probes for the detection of nucleic acids.  (abstract).  Armitage teaches, “The use of PNA in the construction of probes to sense nucleic acids may offer several advantages over using DNA as the sequence-selective recognition element. PNA/ DNA hybrid duplexes provide exquisite single-base mismatch selectivity (18) and offer greater stability than their DNA/DNA or DNA/RNA counterparts, especially in solutions with low salt concentration. This may be 
Therefore it would have been prima facie obvious to one or ordinary skill in the art prior to the effective filing date of the claims to substitute the hairpin probes of Armitage for the linear Mahmood.  The artisan would be motivated as Armitage teaches, “.PNA/ DNA hybrid duplexes provide exquisite single-base mismatch selectivity (18) and offer greater stability than their DNA/DNA or DNA/RNA counterparts, especially in solutions with low salt concentration. This may be particularly helpful in the hairpin format of the Molecular Beacons. The duplex region of the hairpin will generally not be fully complementary to the targeted nucleic acid, and this region can be shorter for a PNA probe than for a DNA probe. Also, since PNA is unnatural, there are no nuclease or protease enzymes that destroy it. This offers a special advantage in homogeneous assays because fewer sample-preparation steps will be required. Finally, the fluorescer and quencher groups can be easily placed in internal or terminal positions in PNA. PNA is easily synthesized by standard peptide methods, and the required monomeric 
	With regards to claim 6-7, Mahmood teaches the probe is attached via a linker.  (claim 15).  
With regards to claim 8, 10, Mahmood teaches a thiol linker  which is cleavable (00161). 
	With regards to claims 16, Mahmood teaches the biomarkers can be miRNA. (0067)
Summary
	No claims are allowed.
Claim 11 is free of the proper art.(structure search)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634